Citation Nr: 1531800	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  12-34 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) on an extraschedular basis.   

2.  Entitlement to special monthly compensation (SMC) based on loss of use of the feet.  


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

J. Fussell



INTRODUCTION

The Veteran had active service from July 1976 to May 1978.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which confirmed and continued the maximum schedular rating of 50 percent for the Veteran's bilateral pes planus, his only service-connected disorder, and which denied a TDIU rating and SMC for loss of use.  The attorney's January 2011 notice of disagreement (NOD) specifically limited the appeal to the issues of TDIU and SMC.  


In conjunction with argument on appeal, in June 2015 letter the Veteran's attorney attached a copy of a May 2015 medical opinion from Dr. F., a private podiatrist.  Initial RO consideration thereof was waived.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A TDIU rating may be assigned when a Veteran is unable to obtain or retain substantially gainful employment due to service-connected disability or combination of service-connected disabilities and meets the criteria 38 C.F.R. § 4.16(a) or (b).  38 C.F.R. § 4.16(a) requires that if there is one service-connected disorder it shall be rated 60 percent or more, and if there are two or more service-connected disorders, there must be at least one rated 40 percent or more and sufficient additional disability to bring the combined rating, under 38 C.F.R. § 4.25, to 70 percent or more.  Here, because the Veteran's only service-connected disorder is bilateral pes planus, rated 50 percent disabling, he does not met the schedular TDIU criteria under 38 C.F.R. § 4.16(a).  Nevertheless, even if a claimant does not meet the schedular criteria under 38 C.F.R. § 4.16(a), under 38 C.F.R. § 4.16(b) rating boards may refer a case to the VA's Director of Compensation Service for extraschedular consideration.  

The Board does not have jurisdiction to assign an extraschedular TDIU rating under 38 C.F.R. § 4.16(b) in the first instance but may review an RO determination on these matters.  See Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (The Board may not award extraschedular TDIU rating in the first instance).  

In this regard, the Board notes that in Wages v. McDonald, 27 Vet. App. 233 (2015) is was held that because the decision of the Director of Compensation and Pension decision on a specific case as to entitlement to an extraschedular TDIU rating "in essence the de facto [RO] decision" it does not constitute evidence, i.e., in the form of opinion evidence and, thus, is not entitled to probative value to be weighed against other evidence of record.  

As to the claim for SMC for loss of use of the Veteran's feet, 38 C.F.R. § 4.63 provides that 

Loss of use of a hand or a foot, for the purpose of special monthly compensation, will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function of the hand or foot, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance and propulsion, etc., in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis.  

38 C.F.R. § 4.63(b) provides that 

Complete paralysis of the external popliteal nerve (common peroneal) and consequent, foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot. 

See also 38 C.F.R. § 3.350(a)(2) (2014).  

As to this, on VA examination in September 2006 it was noted that the Veteran might have radiculopathy affecting his legs, secondary to a back disorder because it appeared to the examiner that the Veteran might have neurogenic foot pain.  

In the attorney's NOD attention was drawn to a June 2010 opinion of a VA nurse practitioner that because of his service-connected disability of the feet the Veteran was unable to cook due to painful feet and long periods of standing.  The attorney reported that the Veteran was trained as and previously worked as a cook.  It was averred that while no specific opinion was rendered by the nurse practitioner as to whether the service-connected bilateral pes planus would otherwise prevent employment, it was alleged that nurse practitioner's opinion supported a TDIU award.  The Attorney asserted that if either a TDIU award or an award of SMC could not be granted, that further examination was in order.  

In a November 2012 letter from the Veteran's attorney, accepted as a substantive appeal in lieu of VA Form 9, comments were directed to the summary of the October 2012 examination in the SOC.  It was indicated that the SOC reported that the 2012 examiner had found that there was a functional impact of the bilateral pes planus as to the Veteran's ability to work but the examiner had not indicated that the Veteran was not advised against sedentary work due to his feet or that he might not be capable of other physical employment other than as a cook.  Thus, the attorney indicated that it appeared that the examiner's only opinion was that the service-connected bilateral pes planus did impact the Veteran's ability to work and, as such, it was requested that the matter be forwarded for consideration under 38 C.F.R. § 4.16(b).  

In that letter the Veteran's attorney also indicated that it appeared that the 2012 examiner had not provided a clear opinion as to whether the service-connected disorder prevented all gainful employment and, for this reason, it was requested that the examination report be returned as inadequate for rating purpose (citing 38 C.F.R. § 4.2).  

As to SMC, in the November 2012 letter the Veteran's attorney contended that it did not appear that the examiner provide a rationale for the conclusion regarding why the Veteran's function extended beyond that which would be equally served by amputation with prosthesis.  While the attorney did not have a copy of the full examination report at that time, it was requested that the examination report be returned as inadequate for rating purpose (citing 38 C.F.R. § 4.2) and that addendum addressing this matter be requested.  

In conjunction with argument on appeal in June 2015, the Veteran's attorney attached a May 2015 medical opinion from Dr. F. and initial RO consideration thereof was waived.  

Dr. F, a podiatrist, reported in May 2015 the Veteran took Ibuprofen, 800 mgs. which was prescribed by another physician and that there were no side effects from it.  As to the bilateral pes planus, the podiatrist felt that the Veteran could be productive with a desk job, in a sitting position and stated that "[p]es planus is not a limiting deformity."  It was also stated that no amputation was necessary.  

The podiatrist did not identify the physician that had prescribed Ibuprofen.  However, it was further stated that: 

I feel the patient has not tried all recommended procedures to help his pain.  I feel if he follows up with procedures: neurology consultation and/or rheumatology consultation, with possible surgery of tarsal tunnel syndrome, custom made orthotics [sic].  I recommend to try these procedures in an attempt to assist his symptoms.  Until then he will remain in pain and unable to work.  

The Veteran's attorney argued, in the June 2015 letter, that the result of an official October 2012 examination did not contradict the conclusion of the private podiatrist.  Rather, the October 2012 examination report reflects that the service-connected bilateral pes planus would impact employment to the extent that he had pain with all walking and prolonged standing, but no opinion was provided as to whether the pain from bilateral pes planus would or would not prevent gainful employment.  

In this regard, the Board notes that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  

For these reasons, the Board is of the opinion that further development of the case is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his attorney and afford them the opportunity to identify or submit any additional pertinent evidence in support of the claims.  

The Veteran and his attorney should be requested to execute and return the necessary authorization or releases to obtain such records, to include the complete treatment records of Dr. F, a podiatrist, and the clinical or treating source that prescribed Ibuprofen for the Veteran.  

Based on the response and after obtaining any appropriate release(s) from the Veteran or his attorney, or both, attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claim file.  

If, after making reasonable efforts to obtain named records, such records cannot be obtained, notify the Veteran and his attorney and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  The Veteran and his attorney must then be given an opportunity to respond.  

2.  Contact the Veteran and his attorney and request that VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), be completed and returned.  

3.  Afford the Veteran an examination for the purpose of determining whether his service-connected bilateral pes planus is of such severity as to constitute or equate with loss of use of his feet.  

The claims folder or electoronic records, including a copy of this remand, should be made available and reviewed by the examiner prior to the examination of the Veteran.  

The examiner should be requested to respond to the following questions: 

Does the Veteran have impairment of his feet from his service-connected bilateral pes planus as to impair his balance to such an extent as to prevent ambulation?  

Does the Veteran have impairment of his feet from his service-connected bilateral pes planus as to impair his propulsion to such an extent as to prevent ambulation?  

Does that Veteran have complete foot drop due to his service-connected bilateral pes planus?  If the Veteran has complete foot drop but it is not due to the service-connected bilateral pes planus, please explain the etiology, if possible.  

Does the Veteran have complete paralysis of the external popliteal nerve (common peroneal) due to his service-connected bilateral pes planus?  If the Veteran has complete paralysis of the external popliteal nerve (common peroneal) but it is not due to the service-connected bilateral pes planus, please explain the etiology, if possible, to include whether it may be due to nonservice-connected lumbosacral radiculopathy.  

Does the Veteran's service-connected bilateral pes planus otherwise equate with such impairment that the actual remaining function of his feet, i.e., of balance and propulsion, could be accomplished equally well by an amputation stump with prosthesis? 

The functional and occupational impairment attributable to the service-connected bilateral pes planus should be identified in as much detail as possible. 

All indicated tests and studies should be performed.  All findings should be reported.  In necessary, the examiner should explain the rationale for any opinion.  

4.  If the Veteran fails to report for VA examination, the RO should inform him of the requirements of 38 C.F.R. § 3.655, and give him an opportunity to explain any good cause he may have for missing the examination. 

5.  Refer the claim for an extraschedular TDIU rating to VA's Director of Compensation Services for consideration of an extraschedular TDIU rating under 38 C.F.R. § 4.16(b).  

6.  Thereafter, in light of the submission of additional evidence during this appeal, and following all development requested herein, including referral of the above mentioned matters to the Director of Compensation Services for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b), the RO should readjudicate the claims.  

If the claims remain denied issue an SSOC to the Veteran and his attorney and provide them with the appropriate period of time within which to respond before returning the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

